DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to amendments and remarks filed on 03/03/2021. Claims 1-5 and 7-21 are considered in this office action. Claims 1 and 18-20 have been amended. Claim 6 has been cancelled. Claim 21 has been added. Claims 1-5 and 7-21 are pending examination. This action is made final as necessitated by amendment.
Response to Arguments
Applicant presents the following arguments regarding the previous office action:
None of the cited references teach the amended limitations of the independent claims
Applicant’s argument A. with respect to the independent claims pertains to newly added claim limitation amendments which have been considered and addressed as detailed below under Claim Rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 14-15, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 9,286,524 B1) in view of Rohani et al. (US 2018/0247160 A1).

Regarding claim 1, Mei teaches “A method (Col. 1 line 61 teaches methods), comprising: receiving an image captured using a sensor on a vehicle (Col. 2 lines 43-44 and 48-49 teaches receiving an image of a vehicle environment from cameras (sensors) disposed on a vehicle); decomposing the received image into a plurality of component images, wherein the component images include at least a first component image and a second component image (Col. 5 lines 24-27 teaches the computing device divides the image captured by the camera into samples or patches (first and second component images) of a predefined size); providing each component image of the plurality of component images as input to a different layer of a plurality of layers of an artificial neural network to determine a result (Col. 5 lines 22-29 teaches using a plurality of image samples (component images) as initial input feature maps for a convoluted neural network; Col. 5 line 59 to Col. 6 line 7 and Col. 7 lines 1-4, 35-36, and 64-67 teaches each sample is an input feature map 502 used as an initial input into the network and is first processed by a convolutional layer 504, which generates a set of output feature maps 506¸ followed by a max-pooling layer 508 which downsamples output feature maps 506 and produces downsampled feature maps 510, followed by the data being processed with a fully connected layer to integrate all the previously processed information and output fully connected node sets 520; Col. 7 lines 42-46 teaches the network includes any number of convolution layers 504, each convolution layer 504 followed by a max-pooling layer 508; and Col. 10 lines 42-46 teaches applying a presence layer 524 and a geometry layer 526 to each of the fully connected node sets 520 to determine if a lane marking ; and using the result of the artificial neural network to at least in part autonomously operate the vehicle (Col. 4 lines 50-67 teaches using lane marking orientation and position determined  by the neural network 500 to operate vehicle 200 autonomously)”, however Mei does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
	From the same field of endeavor, Rohani teaches “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission Planning Layer 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, where each layer receive input data (i.e. first and/or second component images); Par. [0026] lines 11-21 teaches providing input data to each one of the functional layers (i.e. providing a different component image to each of the different layers) where the input data comprises sensor data and output data of at least one of the feed-associated functional layers; Par. [0019] lines 1-4 teaches the sensor data includes one or more of image data, global positioning system 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Mei to incorporate the teachings of Rohani to have the plurality of layers taught by Mei be sequential as taught by Rohani, a first and second component image taught by Mei be input to a first and second layer, respectively, as taught by Rohani, and the second layer taught by Mei be subsequent to the first layer as taught by Rohani.
	The motivation for doing so would be to enable an autonomous vehicle to operate in an environment while accounting for different scenarios that the vehicle may experience and while being less computationally intensive (Rohani, Par. [0150] lines 2-7).
Regarding claim 3, the combination of Mei and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the sensor is a camera sensor, a radar sensor, an ultrasonic sensor, or a LiDAR sensor (Mei, Col. 2 lines 7-8 and 16 teach optical sensors such as cameras and radar/lidar sensors) (Rohani, Par. [0118] lines 5-10 teaches the plurality of sensor include digital cameras, LIDAR units, radar units such as synthetic aperture radar (SAR) units, inertial measurement unit (IMU), electronic compass, and other sensors)”.
Regarding claim 14, the combination of Mei and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the received image is preprocessed prior to decomposing the received image into the plurality of component images (Mei, Col. 5 lines 6-9 and 24-
Regarding claim 15, the combination of Mei and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein at least one of the plurality of component images is preprocessed prior to providing each component image of the plurality of component images to the different layer of the plurality of layers of the artificial neural network (Mei, Col. 5 lines 30-31 and 59-67 teaches setting the resolution (preprocessing) of the samples, where the samples are used as input feature maps which are processed by the convolutional layers of the network)”.
Regarding claim 17, the combination of Mei and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of component images includes a feature and edge data component and a global data component (Mei, Col. 4 lines 55-60 and Col. 5 lines 27-29 teaches each sample (component image) represents a region of interest in the roadway and is used as an initial input feature map that provides up-to-date knowledge of the environment around the vehicle including contours and boundaries of travel lanes (feature and edge data), and Col. 6 lines 53-58 teaches a kernel that preserves relevant information and is designed to be universally applicable to the entire region of interest bounded by the input feature map (global data component))”.
Regarding claim 18, Mei discloses all the limitations of claim 17 above, and further discloses “wherein the feature and edge data component is provided as input to the first layer of the artificial neural network (Mei, Col. 4 lines 55-60 and Col. 5 lines 22-29 teaches the input feature map 502 provides knowledge of the environment around the vehicle including contours and boundaries of travel lanes (feature and edge data component), and Col. 10 lines 23-50 teaches the network 500 inputs the feature maps 502, 506 processed by corresponding layers 504 and 508, and resulting feature maps 510 as input for creating node set 520 processed by sublayers 524, 526 to determine lane markings), wherein the global data component is provided as input to the second layer of the artificial neural network (Mei, Col. 6 lines 2-5 teaches the convolutional layer 504 can be used to generate a set of output feature maps 506 by applying convolution filter in which a set of kernels (global data component (Col. 6 lines 53-58)) is used by the layer) (Rohani, Fig. 6; Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) the output of the behavior planning layer 104 and the surrounding environment and the speed, direction, position or other parameters of the vehicle (global data component)), such that the global data component is not provided as input to the first layer (Rohani, Par. [0076] lines 1-9 teaches the mission planning layer 102 assesses (receives as input) various factors including driving rules, distance to the end point and a determination of the shortest distance or time to the end point given the presence of any fixed obstacles between the vehicle and the end point; and Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) the speed, direction, position or other parameters of the vehicle (global data 102))”.
Regarding claim 19, Mei teaches “A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (Col. 3 lines 22-38 teaches a computing device comprising multiple computing devices and a memory with installed applications including programs that permit the computing devices to implement the instructions) for: receiving an image captured using a sensor on a vehicle (Col. 2 lines 43-44 and 48-49 teaches receiving an image of a vehicle environment from cameras (sensors) disposed on a vehicle); decomposing the received image into a plurality of component images, wherein the component images include at least a first component image and a second component image (Col. 5 lines 24-27 teaches the computing device divides the image captured by the camera into samples or patches (first and second component images) of a predefined size); providing each component image of the plurality of component images as input to a different layer of a plurality of layers of an artificial neural network to determine a result (Col. 5 lines 22-29 teaches using a plurality of image samples (component images) as initial input feature maps for a convoluted neural network; Col. 5 line 59 to Col. 6 line 7 and Col. 7 lines 1-4, 35-36, and 64-67 teaches each sample is an input feature map 502 used as an initial input into the network and is first processed by a convolutional layer 504, which generates a set of output feature maps 506¸ followed by a max-pooling layer 508 which downsamples output feature maps 506 and produces downsampled feature 510, followed by the data being processed with a fully connected layer to integrate all the previously processed information and output fully connected node sets 520; Col. 7 lines 42-46 teaches the network includes any number of convolution layers 504, each convolution layer 504 followed by a max-pooling layer 508; and Col. 10 lines 42-46 teaches applying a presence layer 524 and a geometry layer 526 to each of the fully connected node sets 520 to determine if a lane marking exists); and using the result of the artificial neural network to at least in part autonomously operate the vehicle (Col. 4 lines 50-67 teaches using lane marking orientation and position determined  by the neural network 500 to operate vehicle 200 autonomously)”, however Mei does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
	From the same field of endeavor, Rohani teaches “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission Planning Layer 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, where each layer receive input data (i.e. first and/or second 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Mei to incorporate the teachings of Rohani to have the plurality of layers taught by Mei be sequential as taught by Rohani, a first and second component image taught by Mei be input to a first and second layer, respectively, as taught by Rohani, and the second layer taught by Mei be subsequent to the first layer as taught by Rohani.
	The motivation for doing so would be to enable an autonomous vehicle to operate in an environment while accounting for different scenarios that the vehicle may experience and while being less computationally intensive (Rohani, Par. [0150] lines 2-7).
Regarding claim 20, Mei teaches “A system (Col. 1 line 61 teaches a system), comprising: a sensor on a vehicle (Col. 2 lines 43-44 teaches cameras (sensors) disposed on a vehicle); a vehicle control module (Col. 3 lines 45-47 teaches a computing device communicates with vehicle systems to control various vehicle functions); one or more image signal processors (Claim 1 lines 6-9 teaches a processor configured to: receive an image captured using the sensor (Col. 2 lines 43-44 and 48-49 teaches receiving an image of a vehicle environment from cameras (sensors) disposed on a vehicle); and decompose the received image into a plurality of component images wherein the component images include at least a first component image and a second component image (Col. 5 lines 24-27 teaches the computing device divides the image captured by the camera into samples or patches (first and second component images) of a predefined size); an artificial intelligence processor; and a memory coupled with the artificial intelligence processor, wherein the memory is configured to provide the artificial intelligence processor with instructions (Col. 3 lines 22-38 and Col. 5 lines 49-51 teaches a computing device comprising multiple computing devices and a memory with installed applications including programs that permit the computing devices to implement the instructions to detect lane markings using a multi-tasking convolutional neural network (artificial intelligence processor)) which when executed cause the artificial intelligence processor to: receive each component image of the plurality of component images as a different input to a different layer of a plurality of layers of an artificial neural network to determine a result (Col. 5 lines 22-29 teaches using a plurality of image samples (component images) as initial input feature maps for a convoluted neural network; Col. 5 line 59 to Col. 6 line 7 and Col. 7 lines 1-4, 35-36, and 64-67 teaches each sample is an input feature map 502 used as an initial input into the network and is first processed by a 504, which generates a set of output feature maps 506¸ followed by a max-pooling layer 508 which downsamples output feature maps 506 and produces downsampled feature maps 510, followed by the data being processed with a fully connected layer to integrate all the previously processed information and output fully connected node sets 520; Col. 7 lines 42-46 teaches the network includes any number of convolution layers 504, each convolution layer 504 followed by a max-pooling layer 508; and Col. 10 lines 42-46 teaches applying a presence layer 524 and a geometry layer 526 to each of the fully connected node sets 520 to determine if a lane marking exists); and provide the result of the artificial neural network to the vehicle control module to at least in part autonomously operate the vehicle (Col. 4 lines 50-67 teaches using lane marking orientation and position determined  by the neural network 500 to operate vehicle 200 autonomously)”, however Mei does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
	From the same field of endeavor, Rohani teaches “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, where each layer receive input data (i.e. first and/or second component images); Par. [0026] lines 11-21 teaches providing input data to each one of the functional layers (i.e. providing a different component image to each of the different layers) where the input data comprises sensor data and output data of at least one of the feed-associated functional layers; Par. [0019] lines 1-4 teaches the sensor data includes one or more of image data, global positioning system (GPS) data, and processed sensor data (first and second component images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Mei to incorporate the teachings of Rohani to have the plurality of layers taught by Mei be sequential as taught by Rohani, a first and second component image taught by Mei be input to a first and second layer, respectively, as taught by Rohani, and the second layer taught by Mei be subsequent to the first layer as taught by Rohani.
	The motivation for doing so would be to enable an autonomous vehicle to operate in an environment while accounting for different scenarios that the vehicle may experience and while being less computationally intensive (Rohani, Par. [0150] lines 2-7).
Regarding claim 21, the combination of Mei and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the second layer is subsequent to a third layer, and wherein input to the second layer comprises the second component image and output from the third layer (Rohani, Par. [0083] lines 1-9 teaches the behavior planning functional layer 104 assesses (receives as input) the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes if a road and speed limits, safety concerns, and passenger convenience (i.e. second component image); and Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) a functional task implemented by the behavior planning layer 104 (output from the third layer) and defines an intermediate goal position or checkpoint that may be passed by the vehicle considering (receiving as input) variables such as the surrounding environment, safety, passengers’ comfort, and driving rules (same inputs to the behavior planning functional layer 104))”.

Claims 1, 3-6, 8-11, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2019/0187718 A1) in view of Rohani et al. (US 2018/0247160 A1).
Regarding claim 1, Zou teaches “A method (Abstract line 1 teaches methods), comprising: receiving an image captured using a sensor on a vehicle (Par. [0044] lines 1-3 teaches an autonomous vehicle includes a sensor system, and Par. [0066] lines 3-6 teaches a wavelet transformer receives input image data from image capture devices such as an optical camera (sensors)); decomposing the received image into a plurality of component images, wherein the component images include at least a first component image and a second component image (Abstract lines 3-6 teaches a wavelet transformer configured to receive image data and to wavelet transform image data to provide decomposed image data divided into frequency sub-bands (first and second component images)); providing each component image of the plurality of component images as input to a different layer of a plurality of layers of an artificial neural network to determine a result (Par. [0006] lines 3-6 teaches the wavelet transformer performs a plural level two-dimensional discrete wavelet transform function to obtain plural levels of sub-bands of decomposed image features, Par. [0008] teaches the artificial neural network is configured to receive and process all of the frequency sub-bands of the decomposed image data, Par. [0019] line 1 to Par. [0020] line 3 teaches the artificial neural network includes parallel computing pipelines configured to receive and process respective sub-bands of the decomposed image data and to output respective feature maps which are then concatenated to form concatenated feature maps, and Par. [0022] lines 1-5 teaches each of the parallel computing pipelines includes convolutional layers and pool layers, and wherein the artificial network includes fully connected layers detecting image features based on the concatenated feature maps); and using the result of the artificial neural network to at least in part autonomously operate the vehicle (Par. [0023] lines 3-5 teaches detecting road features in the image data via the artificial network and automatically controlling the vehicle based in part on the detected road features)”, however Zou does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
	From the same field of endeavor, Rohani teaches “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission Planning Layer 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, where each layer receive input data (i.e. first and/or second component images); Par. [0026] lines 11-21 teaches providing input data to each one of the functional layers (i.e. providing a different component image to each of the different layers) where the input data comprises sensor data and output data of at least one of the feed-associated functional layers; Par. [0019] lines 1-4 teaches the sensor data includes one or more of image data, global positioning system (GPS) data, and processed sensor data (first and second component images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zou to incorporate the teachings of Rohani to have the plurality of layers taught by Zou be sequential as taught by Rohani, a first and second component image taught by Zou be input to a 
	The motivation for doing so would be to enable an autonomous vehicle to operate in an environment while accounting for different scenarios that the vehicle may experience and while being less computationally intensive (Rohani, Par. [0150] lines 2-7).
Regarding claim 3, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the sensor is a camera sensor, a radar sensor, an ultrasonic sensor, or a LiDAR sensor (Zou, Par. [0045] lines 4-7 teaches the sensing devices including radars, lidars, optical cameras, and ultrasonic sensors)”.
Regarding claim 4, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein decomposing the received image into the plurality of component images includes using a high-pass filter or a low-pass filter (Zou, Par. [0068] lines 4-6 teaches the wavelet transformer includes a plurality of filter banks which include a low pass filter and a high pass filter)”.
Regarding claim 5, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein decomposing the received image into the plurality of component images includes using a high-pass filter, a band-pass filter, or a low-pass filter 
Regarding claim 8, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of component images includes a high-pass data component and a low-pass data component (Zou, Par. 0069] lines 1-10 teaches a first filter bank of the wavelet transformer splits the input image data into low frequency components and high frequency components)”.
Regarding claim 9, the combination of Zou and Rohani teaches all the limitations of claim 8 above, and further teaches “wherein the high-pass data component is decomposed using a first image pre-processor, and the low-pass data component is decomposed using a second image pre-processor (Zou, Par. [0049] lines 12-17 teaches the autonomous vehicle can include any number of controllers (which can include more than one processor (Par. [0048] line 1) to process the sensor signals and perform logic, calculations, methods, and/or algorithms, and Par. [0069] lines 10-12 and 16-20 teaches the low frequency components are input to a second filter bank (which can be embodied on a first image pre-processor) and wavelet transformed, and the high frequency components are input to a third filter bank (which can be embodied on a second image pre-processor) and wavelet transformed)”.
Regarding claim 10, the combination of Zou and Rohani teaches all the limitations of claim 9 above, and further teaches “wherein the first image pre-processor and the second image pre-processor are different processors (Zou, Par. [0049] lines 12-17 teaches the autonomous vehicle can include any number of controllers (which can include more than one processor (Par. [0048] line 1)) to process the 
Regarding claim 11, the combination of Zou and Rohani teaches all the limitations of claim 8 above, and further teaches “wherein the low-pass data component is down-sampled from the received image (Zou, Par. [0070] lines 17-19 teaches the low frequency sub-bands (low-pass data component) are down sampled through down samplers)”.
Regarding claim 14, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the received image is preprocessed prior to decomposing the received image into the plurality of component images (Zou, Par. [0045] lines 11-14 teaches image sensor signals being converted (preprocessed) to a grid-like structure, and Par. [0066] lines 3-9 teaches a wavelet transformer receives input image data from converters that convert (preprocess) data captured from sensors into a grid-like image format and decomposes the input image data into decomposed image data)”.
Regarding claim 15, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein at least one of the plurality of component images is preprocessed prior to providing each component image of the plurality of component images to the different layer of the plurality of layers of the artificial neural network (Zou, Fig. 4 and Par. [0073] line 14 to Par. [0074] line 4 teaches the decomposed image data 212 is filtered (preprocessed) through filter 206 which outputs filtered and decomposed image data 214 that is then input into the artificial neural network 202
Regarding claim 16, the combination of Zou and Rohani teaches all the limitations of claim 15 above, and further teaches “wherein the pre-processing includes performing one or more of the following: a compression, a denoising, a demosaicing, a local contrast enhancement, a gain adjustment, or a thresholding (Zou, Fig. 4 and Par. [0073] line 14 to Par. [0074] line 4 teaches the decomposed image data 212 is filtered (preprocessed) through filter 206 which outputs filtered and decomposed image data 214 that is significantly data compressed (compression) and is then input into the artificial neural network 202)”.
Regarding claim 17, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the plurality of component images includes a feature and edge data component and a global data component (Zou, Par. [0069] lines 1-10 teaches a first filter bank of the wavelet transformer splits the input image data into low frequency components, which extract coarse or approximate information (global component) from the input image data, and high frequency components, which extract detailed information (features and edges) from the input image data)”.
Regarding claim 18, the combination of Zou and Rohani teaches all the limitations of claim 17 above, and further teaches “wherein the feature and edge data component is provided as input to the first layer of the artificial neural network (Zou, Par. [0075] lines 2-6 teaches the artificial neural network receives decomposed image data 212, 214, which is divided into respective sub-bands of data (component images including a feature and edge data component), with 212, 214 including an array of discrete wavelet transform coefficients, Par. [0076] lines 1-5 teaches the artificial network includes plural computational pipelines, one for each sub-band of decomposed image data, and Par. [0077] lines 1-9 teaches each computational pipeline includes convolutional layers 240 (first layer), pool layers 242, and a spatial pyramidal pooling layer 248 that outputs a fix length feature map 250 for each pipeline which are then concatenated to provide concatenated feature maps 254), wherein the global data component is provided as input to the second layer of the artificial neural network (Zou, Par. [0069] lines 1-12 teaches a first filter bank of the wavelet transformer splits the input image data into low frequency components, which extract coarse or approximate information (global component) from the input image data and are input to the second filter bank) (Rohani, Fig. 6; Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) the output of the behavior planning layer 104 and the surrounding environment and the speed, direction, position or other parameters of the vehicle (global data component)), such that the global data component is not provided as input to the first layer (Rohani, Par. [0076] lines 1-9 teaches the mission planning layer 102 assesses (receives as input) various factors including driving rules, distance to the end point and a determination of the shortest distance or time to the end point given the presence of any fixed obstacles between the vehicle and the end point; and Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) the speed, direction, position or other parameters of the 102))”.
Regarding claim 19, Zou teaches “A computer program product, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions (Par. [0048] lines 1-2 and 21-24 teaches a controller includes a processor and a computer readable storage media that stores data which represents executable instructions used by the controller in controlling the autonomous vehicle) for: receiving an image captured using a sensor on a vehicle (Par. [0044] lines 1-3 teaches an autonomous vehicle includes a sensor system, and Par. [0066] lines 3-6 teaches a wavelet transformer receives input image data from image capture devices such as an optical camera (sensors)); decomposing the received image into a plurality of component images, wherein the component images include at least a first component image and a second component image (Abstract lines 3-6 teaches a wavelet transformer configured to receive image data and to wavelet transform image data to provide decomposed image data divided into frequency sub-bands (first and second component images)); providing each component image of the plurality of component images as input to a different layer of a plurality of layers of an artificial neural network to determine a result (Par. [0006] lines 3-6 teaches the wavelet transformer performs a plural level two-dimensional discrete wavelet transform function to obtain plural levels of sub-bands of decomposed image features, Par. [0008] teaches the artificial neural network is configured to receive and process all of the frequency sub-bands of the decomposed image ; and using the result of the artificial neural network to at least in part autonomously operate the vehicle (Par. [0023] lines 3-5 teaches detecting road features in the image data via the artificial network and automatically controlling the vehicle based in part on the detected road features)”, however Zou does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
	From the same field of endeavor, Rohani teaches “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission Planning Layer 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zou to incorporate the teachings of Rohani to have the plurality of layers taught by Zou be sequential as taught by Rohani, a first and second component image taught by Zou be input to a first and second layer, respectively, as taught by Rohani, and the second layer taught by Zou be subsequent to the first layer as taught by Rohani.
	The motivation for doing so would be to enable an autonomous vehicle to operate in an environment while accounting for different scenarios that the vehicle may experience and while being less computationally intensive (Rohani, Par. [0150] lines 2-7).
Regarding claim 20, Zou teaches “A system (Abstract line 1 teaches a system), comprising: a sensor on a vehicle (Par. [0044] lines 1-3 teaches an autonomous vehicle includes a sensor system); a vehicle control module (Par. [0048] lines 1-2 and 21-24 teaches a controller includes a processor and a computer readable storage media ; one or more image signal processors (Abstract lines 3-5 teaches a wavelet transformed configured to, via a processor, receive image data and to wavelet transform the image data (image signal processor)) configured to: receive an image captured using the sensor (Par. [0066] lines 3-6 teaches the wavelet transformer receives input image data from image capture devices such as an optical camera (sensors)); and decompose the received image into a plurality of component images, wherein the component images include at least a first component image and a second component image (Abstract lines 3-6 teaches a wavelet transformer configured to receive image data and to wavelet transform image data to provide decomposed image data divided into frequency sub-bands (first and second component images)); an artificial intelligence processor; and a memory coupled with the artificial intelligence processor, wherein the memory is configured to provide the artificial intelligence processor with instructions (Par. [0048] lines 1-2 and 21-24 teaches a controller includes a processor and a computer readable storage media that stores data which represents executable instructions used by the controller in controlling the autonomous vehicle, and Par. [0050] lines 2-11 teaches the instructions, when executed by a processor (artificial intelligence processor), use an artificial neural network to determine detected image features data for use by an automated feature of the vehicle) which when executed cause the artificial intelligence processor to: receive each component image of the plurality of component images as input to a different layer of a plurality of layers of an artificial neural network to determine a result (Par. [0006] lines 3-6 teaches the wavelet transformer performs a plural level two-dimensional discrete wavelet transform function to obtain plural levels of sub-bands of decomposed image features, Par. [0008] teaches the artificial neural network is configured to receive and process all of the frequency sub-bands of the decomposed image data, Par. [0019] line 1 to Par. [0020] line 3 teaches the artificial neural network includes parallel computing pipelines configured to receive and process respective sub-bands of the decomposed image data and to output respective feature maps which are then concatenated to form concatenated feature maps, and Par. [0022] lines 1-5 teaches each of the parallel computing pipelines includes convolutional layers and pool layers, and wherein the artificial network includes fully connected layers detecting image features based on the concatenated feature maps); and provide the result of the artificial neural network to the vehicle control module to at least in part autonomously operate the vehicle (Par. [0023] lines 3-5 teaches detecting road features in the image data via the artificial network and automatically controlling the vehicle based in part on the detected road features)”, however Zou does not explicitly teach “wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer”.
wherein the plurality of layers are sequential, wherein the first component image is provided as input to a first layer of the plurality of layers and the second component image is provided as input to a second layer of the plurality of layers, and wherein the second layer is subsequent to the first layer (Fig. 6 shows a plurality of layers including Mission Planning Layer 1002 followed by Behavior Planning Layer 1004 followed by Motion Planning Layer 1006 followed by Safety Planning Layer 1008, where each layer receive input data (i.e. first and/or second component images); Par. [0026] lines 11-21 teaches providing input data to each one of the functional layers (i.e. providing a different component image to each of the different layers) where the input data comprises sensor data and output data of at least one of the feed-associated functional layers; Par. [0019] lines 1-4 teaches the sensor data includes one or more of image data, global positioning system (GPS) data, and processed sensor data (first and second component images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Zou to incorporate the teachings of Rohani to have the plurality of layers taught by Zou be sequential as taught by Rohani, a first and second component image taught by Zou be input to a first and second layer, respectively, as taught by Rohani, and the second layer taught by Zou be subsequent to the first layer as taught by Rohani.

Regarding claim 21, the combination of Zou and Rohani teaches all the limitations of claim 1 above, and further teaches “wherein the second layer is subsequent to a third layer, and wherein input to the second layer comprises the second component image and output from the third layer (Rohani, Par. [0083] lines 1-9 teaches the behavior planning functional layer 104 assesses (receives as input) the optimal route and additional factors such as the surrounding environment, applicable driving rules, the presence of dynamic obstacles including vehicles and pedestrians, road constraints such as the number of lanes if a road and speed limits, safety concerns, and passenger convenience (i.e. second component image); and Par. [0086] lines 24-29 teaches the motion planning functional layer 106 assesses (receives as input) a functional task implemented by the behavior planning layer 104 (output from the third layer) and defines an intermediate goal position or checkpoint that may be passed by the vehicle considering (receiving as input) variables such as the surrounding environment, safety, passengers’ comfort, and driving rules (same inputs to the behavior planning functional layer 104))”.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 9,286,524 B1) in view of Rohani et al. (US .
Regarding claim 2, the combination of Mei and Rohani teaches all the limitations of claim 1 above, however the combination of Mei and Rohani does not explicitly teach “wherein the sensor is a high dynamic range camera”.
	From the same field of endeavor, Toyoda teaches “wherein the sensor is a high dynamic range camera (Par. [0032] lines 9-11)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Mei and Rohani to incorporate the teachings of Toyoda to have the sensor taught by the combination of Mei and Rohani be a high dynamic range camera as taught by Toyoda.
	The motivation for doing so would be to provide accurate data to detect, determine, asses, measure, analyze, recognize and/or identify travel lane markers and/or other road markers (Toyoda, Par. [0040] lines 7-12).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2019/0187718 A1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Toyoda et al. (US 2017/0057514 A1).
Regarding claim 2, the combination of Zou and Rohani teaches all the limitations of claim 1 above, however the combination of Zou and Rohani does not explicitly teach “wherein the sensor is a high dynamic range camera”.
wherein the sensor is a high dynamic range camera (Par. [0032] lines 9-11)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zou and Rohani to incorporate the teachings of Toyoda to have the sensor taught by the combination of Zou and Rohani be a high dynamic range camera as taught by Toyoda.
	The motivation for doing so would be to provide accurate data to detect, determine, asses, measure, analyze, recognize and/or identify travel lane markers and/or other road markers (Toyoda, Par. [0040] lines 7-12).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 9,286,524 B1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Han et al. (US 2016/0104438 A1).
Regarding claim 7, the combination of Mei and Rohani teaches all the limitations of claim 1 above, however the combination of Mei and Rohani does not explicitly teach “wherein a time-mapper processor is used to decompose the received image into at least one or the plurality of component images”.
	From the same field of endeavor, Han teaches “wherein a tone-mapper processor is used to decompose the received image into at least one or the plurality of component images (Par. [0397] lines 1-2 teaches dividing the low luminance and high luminance parts (component images) of the original image (received image), Par. [0123] lines 3-4 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Mei and Rohani to incorporate the teachings of Han to have a tone-mapping processor decompose the received image as taught by Han.
	The motivation for doing so would be to gain the advantage of using specialized, dedicated processor to convert the high dynamic range image into the low dynamic range image such that a luminance values of the high and low dynamic range images have a specific relation (Par. [0213] lines 1-5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2019/0187718 A1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Han et al. (US 2016/0104438 A1).
Regarding claim 7, the combination of Zou and Rohani teaches all the limitations of claim 1 above, however the combination of Zou and Rohani does not explicitly teach “wherein a time-mapper processor is used to decompose the received image into at least one or the plurality of component images”.
	From the same field of endeavor, Han teaches “wherein a tone-mapper processor is used to decompose the received image into at least one or the plurality of component images (Par. [0397] lines 1-2 
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zou and Rohani to incorporate the teachings of Han to have a tone-mapping processor decompose the received image as taught by Han.
	The motivation for doing so would be to gain the advantage of using specialized, dedicated processor to convert the high dynamic range image into the low dynamic range image such that a luminance values of the high and low dynamic range images have a specific relation (Par. [0213] lines 1-5).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2019/0187718 A1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Mertz et al. (US 2011/0109736 A1).
Regarding claim 12, the combination of Zou and Rohani teaches all the limitations of claim 8 above, however the combination of Zou and Rohani does not explicitly teach “wherein the low-pass data component is a lower resolution that the high-pass data component”.
	From the same field of endeavor, Mertz teaches “wherein the low-pass data component is a lower resolution that the high-pass data component (Par. [0036] lines 13-14 and 35-39 teaches applying a low pass filter to an image to process a low resolution estimate (low pass data component) that is complementary to a high pass filter applied to the image which extracted a high-frequency component (high pass data component) that is highly resolved (high pass data resolution is larger than low pass data resolution))”.
	It would have been obvious to one or ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Zou and Rohani to incorporate the teachings of Mertz to have the low-pass data component taught by the combination of Zou and Rohani be a lower resolution that the high-pass data component as taught by Mertz.
	The motivation for doing so would be to form an in-focus data set that contains all frequencies within the bandwidth of the imaging device (Mertz, Par. [0036] lines 40-41).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mei et al. (US 9,286,524 B1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Tu et al. (US 2009/0219994 A1).
Regarding claim 13, the combination of Mei and Rohani teaches all the limitations of claim 1 above, however the combination of Mei and Rohani does not explicitly teach “wherein each of the plurality of component images has a lower bit depth than the received image”.
	From the same field of endeavor, Tu teaches “wherein each of the plurality of component images has a lower bit depth than the received image (Par. [0041] lines 9-11 teaches a system that includes a downsampler operable to decrease the bit depth of the input picture to produce base layer version (component images))”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Mei and Rohani to incorporate the teachings of Tu to have each of the plurality of component images taught by the combination of Mei and Rohani have a lower bot depth than the received image as taught by Tu.
	The motivation for doing so would be to improve quality and/or reduce development time and cost for introducing new codecs (Tu, Par. [0005] lines 8-9).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zou (US 2019/0187718 A1) in view of Rohani et al. (US 2018/0247160 A1) and further in view of Tu et al. (US 2009/0219994 A1).
Regarding claim 13, the combination of Zou and Rohani teaches all the limitations of claim 1 above, however the combination of Zou and Rohani does not explicitly teach “wherein each of the plurality of component images has a lower bit depth than the received image”.
	From the same field of endeavor, Tu teaches “wherein each of the plurality of component images has a lower bit depth than the received image (Par. [0041] lines 9-11 teaches a system that includes a downsampler operable to decrease the bit depth of the input picture to produce base layer version (component images))”.

	The motivation for doing so would be to improve quality and/or reduce development time and cost for introducing new codecs (Tu, Par. [0005] lines 8-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.